DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller (DE 3739683 A1).
In reference to claim 1, Mueller discloses a frame for a linear shaped charge, the frame comprising: 
a first plate having a first surface (figures 1 and 6-8, left-hand element 4 with a first surface in contact with explosive 5); and 
a second plate having a second surface (right-hand element 4 with a second surface in contact with explosive 5), 
the frame configurable between: 
an un-collapsed state with: a void for receipt of explosive material, with the first surface as a first side of the void and the second surface as a second side of the void, the first surface angled relative to the second surface by an angle within the void of greater than 180 degrees (see marked-up figure 6 below; explosive material 5 is disposed in the void); and 
a collapsed state with the void at least partly collapsed (see marked-up figure 6 below; there exists multiple collapsed states between the un-collapsed state and the fully-collapsed state).

In reference to claim 2, Mueller discloses the claimed invention (machine translation: paragraphs 18, 23, and 25 make clear that the plates can include connecting means, e.g., a hinge, that connects the plates along a longitudinal axis of the void, i.e., the axis of the hinge as shown in figures, and wherein the first plate and second plate can be disconnected from one another in the collapsed state, e.g., by removing the hinge pin).
In reference to claim 3, Mueller discloses the claimed invention, as set forth above in the reference to claim 2.
In reference to claim 4, Mueller discloses the claimed invention (machine translation: paragraph 41, metallic materials customary for cutting charges; a person of ordinary skill in the art would at once envisage that copper is a metallic material customary for cutting charges).


    PNG
    media_image1.png
    486
    694
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    396
    796
    media_image2.png
    Greyscale

Marked up Fig. 6 (un-collapsed state at top)


In reference to claim 16, Mueller discloses the claimed invention, since in the un-collapsed state, a first end and a second end are spaced along a longitudinal axis of the frame, wherein the void is open at least at one of the first end or the second end (figures, longitudinal axis can be considered the axis of the hinge).
In reference to claim 17, Mueller discloses the claimed invention (figures, explosive material 5; figures 1, 2, 4, and 6-8 clearly show a linear shaped charge; see abstract, cutting charge).
In reference to claim 18, Mueller discloses the claimed invention, as set forth above in the references to claims 1 and 17.

Claims 1 and 3-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alford (5036771).
In reference to claim 1, Alford discloses a frame for a linear shaped charge, the frame comprising: 
a first plate having a first surface; and 
a second plate having a second surface (liner 9 includes first and second plates connected at an upper vertex, each of said plates is engaged between a pair of ribs 7, as shown in the figures; column 4, lines 23-36; alternatively, the left-hand, uppermost rib 7, i.e., the rib 7 above element 9 as seen in figure 
the frame configurable between: 
an un-collapsed state with: a void for receipt of explosive material, with the first surface as a first side of the void and the second surface as a second side of the void, the first surface angled relative to the second surface by an angle within the void of greater than 180 degrees (figure 1A, void 10); and 
a collapsed state with the void at least partly collapsed (the collapsed state is described in column 5, lines 23-26, the various parts can be transported in a disassembled condition and therefore in a compact arrangement; alternatively, a collapsed state of the void can be achieved via on-site resizing of the frame, as disclosed in the paragraph bridging columns 2 and 3, and column 3, lines 24-32; additionally, another collapsed state of the void is achievable via the use of a liner 9 having a greater thickness than that shown in figure 1A, as disclosed in column 4, lines 29-36).

In reference to claim 3, Alford discloses that the plates can be hingeably coupled via a hinge H (figure 1C).
In reference to claim 4, Alford discloses the claimed invention (column 1, line 9).
In reference to claim 5, Alford discloses the claimed invention; specifically, the limitation of lines 3-4, as set forth above in the reference to claim 1.

In reference to claim 7, Alford discloses the claimed invention (figure 1A, the base assembly, first plate, and second plate together correspond with a stand-off space 11).
In reference to claim 8, Alford discloses the claimed invention (figure 1C shows how the various plates 1 can be formed as a continuous, plurality of plates having hinges H at the corners, in lieu of connectors 3 and S; also see the paragraph bridging columns 2 and 3; based on the cited portions of Alford, a person of ordinary skill in the art would at once envisage that the embodiment shown in figure 1A could alternatively utilize hinges, like hinge H shown in figure 1C, in lieu of connectors 3 and S, and thus, each of the upper and lower base portions of the frame would be constituted by a continuous, plurality of plates having hinges there-between, where both the upper base, i.e., the elements 1 extending upward from and over elements 4, and the lower base, i.e., the structures below elements 4, connects one short side of the void to the other).
In reference to claim 9, Alford discloses the claimed invention, since the base assembly of Alford is removable as claimed (the size of the stand-off and void are completely customizable, on-site, as set forth above; figures 1A-1C).
In reference to claim 10, Alford discloses the claimed invention, as set forth above in the reference to claim 8 (the various plates 1 can be hinged, foldable structures, as set forth in the paragraph bridging columns 2 and 3; figure 1C; the claimed “support elements” can map to one of the upper plate, i.e., plate 1/1a shown in figure 1C, or lower plate 1).

In reference to claim 12, Alford discloses the claimed invention (figures 1A and 1C, the articulate assembly can be the assembly of structures extending upward from and over elements 4 and 9, the first edge of the articulate assembly is connected to the first plate via connection with the left-hand element 4, and vice versa).
In reference to claim 13, Alford discloses the claimed invention (Alford discloses limitation “b” of claim 13; paragraph bridging columns 4 and 5).
In reference to claim 14, Alford discloses the claimed invention (the end caps disclosed in the paragraph bridging columns 4 and 5 can be mapped to the support elements).
In reference to claim 15, Alford discloses the limitation of lines 2 and 3 of the claim (the end plates can be considered parts of the articulate assembly).
In reference to claim 16, Alford discloses the claimed invention (paragraph bridging columns 4 and 5, end plate can have openings into the void for the insertion of detonators).
In reference to claim 17, Alford discloses the claimed invention (figures 1 and 1B; column 3, lines 41-50).
In reference to claim 18, Alford discloses the claimed invention, as set forth above in the reference to claim 1.
In reference to claim 19, Alford discloses the claimed invention, as set forth above in the references to claims 1 and 6-11; both the void 10 and stand-off space 11 the various parts can be transported in a disassembled condition and therefore in a compact arrangement; alternatively, a collapsed state of the void and stand-off space can be achieved via on-site resizing of the frame, as disclosed in the paragraph bridging columns 2 and 3, and column 3, lines 24-32).
In reference to claim 20, Alford discloses the claimed invention (Alford discloses limitation iii, as set forth above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Scheid (8904934), Parkhurst (3185089), Alford et al. (2015/0219427), Givens et al. (2005/0126420), Ringel et al. (4815384), Chapman (GB 2503186 A), Alford (GB 2254402 A), and Sterflinger (DE 102017012107 B3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229.  The examiner can normally be reached on 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641